Citation Nr: 0947167	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  04-42 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus type II.  

In a March 2008 decision, the Board denied the Veteran's 
claim for service connection for coronary artery disease, to 
include as secondary to service-connected diabetes mellitus 
type II.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, a December 2008 Order of the 
Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.  In May 2009, the Board 
remanded this claim in compliance with the December 2008 
Order of the Court.    


FINDING OF FACT

The Veteran's current coronary artery disease first 
manifested after his separation from service and is unrelated 
to his service or to any incident therein, and is not shown 
to be the result of or aggravated by the service-connected 
diabetes mellitus type II.  


CONCLUSION OF LAW

The Veteran's current coronary artery disease was not 
incurred in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
diabetes mellitus type II.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like cardiovascular disease, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service 
connection on a secondary basis for his coronary artery 
disease because the disability is due to his service-
connected diabetes mellitus type II.

On VA examination in December 2006, the Veteran's chest was 
symmetric and his respirations were regular and rhythmic 
without abnormality to percussion of the chest wall.  The 
lungs were clear with good air movement without wheezes, 
crackles, or friction rubs.  The heart rate was regular and 
rhythmic without murmurs, gallops, or rubs.  Peripheral 
pulses were palpable and bilaterally equal.  There was no 
stasis, dermatitis, pretibial edema, gross varicosities, 
venous flushing, or pallor.  There was good capillary refill 
and good scleral color.  The diagnosis was coronary artery 
disease, status post coronary artery bypass.  The examiner 
found that the Veteran's coronary artery disease predated his 
diabetes mellitus.  The Veteran also had indication of 
atherosclerosis of the lower extremities prior to diagnosis 
of diabetes mellitus.  The examiner opined that the Veteran's 
coronary artery disease was not caused by or related to his 
diabetes mellitus type II because he had multiple risk 
factors for coronary artery disease and a family history of 
cardiovascular disease, including a mother who died of a 
sudden heart attack at 59 years old.  

On VA examination in March 2007, the examiner noted that the 
Veteran's risk factors for heart disease were family history, 
a history of obesity, a history of smoking, hypertension, 
dyslipidemia, diabetes, male gender, and age.  The Veteran 
was diagnosed with coronary artery disease in 1999 for which 
he underwent a three-vessel coronary artery bypass graft, but 
he complained of having experienced chest pain for two years 
prior to that.  Examination revealed a bilaterally symmetric 
chest with regular and rhythmic respirations.  There was no 
abnormality or percussion of the chest wall.  The lungs were 
clear with good air movement without wheezes, crackles, or 
friction rubs.  The heart rate was regular and rhythmic 
without murmurs, gallops, or rubs.  Peripheral pulses were 
palpable and bilaterally equal.  There was no stasis 
dermatitis, pretibial edema, gross varicosities, venous 
flushing, or pallor.  There was good scleral color and 
capillary refill.  The examiner diagnosed the Veteran with 
coronary artery disease, status post coronary artery bypass 
graft, and found that it had preceded the diabetes mellitus 
type II.  

At a July 2009 VA examination, the examiner noted that 
although a May 1995 medical report from a private physician 
had documented a history of borderline diabetes in the 
Veteran, there was no formal diagnosis of diabetes by the 
same physician until June 2001.  The Veteran complained that 
he had suffered from intermittent chest pain starting in mid 
1998 and that since his coronary artery bypass graft in 1999, 
he had experienced rare chest pain.  He stated that he got 
fatigued easily and that he would develop dyspnea on exertion 
if he was working in his yard.  The examiner noted that the 
Veteran's coronary risk factors included hypertension, 
positive family history, diabetes, a history of smoking, 
dyslipidemia, obesity, and age.  Examination revealed a 
bilaterally symmetric chest with regular and rhythmic 
respirations.  The lungs were clear without wheezes or 
crackles.  The Veteran's heart had a regular rate and rhythm 
without murmurs or gallops.  Peripheral pulses were palpable 
and bilaterally equal.  There was no stasis dermatitis, 
pretibial edema, gross varicosities, or venous flushing.  
Capillary refill was good.  An echocardiogram showed normal 
left ventricular systolic function with 60 to 65 percent left 
ventricular ejection fraction.  The examiner diagnosed the 
Veteran with coronary artery disease, status post coronary 
artery bypass graft, and opined that the Veteran's coronary 
artery disease was less likely as not caused by, related to, 
or worsened beyond natural progression by his service-
connected diabetes mellitus type II.  The examiner reasoned 
that a formal diagnosis of diabetes did not occur until 
several years after the coronary artery bypass graft for the 
Veteran's coronary artery disease.  The examiner also 
explained that the Veteran had multiple risk factors for 
heart disease in addition to his diabetes, such as history of 
tobacco use, strong family history, a history of 
dyslipidemia, and a history of hypertension.   

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the December 2006, March 2007, 
and July 2009 medical opinions are probative based on the 
examiners' thorough and detailed examinations of the Veteran 
as well as the adequate rationales for their opinions.  In 
addition, there are no contrary competent medical opinions of 
record.  Accordingly, the Board finds that service connection 
for the Veteran's coronary artery disease, as secondary to 
his service-connected diabetes mellitus type II is not 
warranted.   

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for coronary 
artery disease.

The Veteran's service medical records are negative for any 
evidence of symptoms relating to coronary artery disease.  He 
made no complaints regarding his heart at a June 1974 
separation examination, and his heart and vascular system 
were found to have no abnormalities.  Since there were no 
recorded complaints of symptoms of coronary artery disease 
during approximately 19 years of service and the Veteran's 
cardiovascular system was found to be normal on examination 
at separation, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
coronary artery disease.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of coronary artery 
disease is a March 1999 private medical report where the 
Veteran was diagnosed with severe coronary atherosclerosis 
and underwent a coronary arteriography, left 
ventriculography, and left subclavian arteriography with 
visualization of the left internal mammary artery.  

Post-service VA and private medical records dated from 
February 1999 to January 2007 show that the Veteran received 
intermittent treatment for coronary artery disease status 
post coronary artery bypass grafting.  At no time did any 
treating provider relate the Veteran's coronary artery 
disease to his period of active service. 

On VA examination in August 2003, the Veteran reported that 
his symptoms of coronary artery disease had started prior to 
1995.  He stated that he had been doing fine since his 
coronary artery bypass surgery.  Examination revealed that 
the lungs were clear to auscultation and percussion.  There 
were no carotid bruits or evidence of peripheral vascular 
disease.  The heart had a regular rate and rhythm without 
murmur.  There was a well-healed surgical scar over the 
chest.  An echocardiogram showed mild left ventricular 
hypertrophy, but no other abnormalities were noted.  The 
examiner diagnosed the Veteran with coronary artery disease 
status post three-vessel bypass graft with a fairly normal 
echocardiogram.  

On VA examination in December 2006, the Veteran's chest was 
symmetric and his respirations were regular and rhythmic 
without abnormality to percussion of the chest wall.  The 
lungs were clear with good air movement without wheezes, 
crackles, or friction rubs.  The heart rate was regular and 
rhythmic without murmurs, gallops, or rubs.  Peripheral 
pulses were palpable and bilaterally equal.  There was no 
stasis, dermatitis, pretibial edema, gross varicosities, 
venous flushing, or pallor.  There was good capillary refill 
and good scleral color.  The diagnosis was coronary artery 
disease, status post coronary artery bypass.  The examiner 
found that the Veteran's coronary artery disease predated his 
diabetes mellitus.  The Veteran also had indication of 
atherosclerosis of the lower extremities prior to diagnosis 
of diabetes mellitus.  The examiner opined that the Veteran's 
coronary artery disease was not caused by or related to his 
diabetes mellitus type II because he had multiple risk 
factors for coronary artery disease and a family history of 
cardiovascular disease, including a mother who died of a 
sudden heart attack at 59 years old.  

On VA examination in March 2007, the examiner noted that the 
Veteran's risk factors for heart disease were family history, 
a history of obesity, a history of smoking, hypertension, 
dyslipidemia, diabetes, male gender, and age.  The Veteran 
was diagnosed with coronary artery disease in 1999 for which 
he underwent a three-vessel coronary artery bypass graft, but 
he complained of having experienced chest pain for two years 
prior to that.  Examination revealed a bilaterally symmetric 
chest with regular and rhythmic respirations.  There was no 
abnormality or percussion of the chest wall.  The lungs were 
clear with good air movement without wheezes, crackles, or 
friction rubs.  The heart rate was regular and rhythmic 
without murmurs, gallops, or rubs.  Peripheral pulses were 
palpable and bilaterally equal.  There was no stasis 
dermatitis, pretibial edema, gross varicosities, venous 
flushing, or pallor.  There was good scleral color and 
capillary refill.  The examiner diagnosed the Veteran with 
coronary artery disease, status post coronary artery bypass 
graft, and found that it had preceded the diabetes mellitus 
type II.  

At a July 2009 VA examination, the examiner noted that 
although a May 1995 medical report from a private physician 
had documented a history of borderline diabetes in the 
Veteran, there was no formal diagnosis of diabetes by the 
same physician until June 2001.  The Veteran complained that 
he had suffered from intermittent chest pain starting in mid 
1998 and that since his coronary artery bypass graft in 1999, 
he had experienced rare chest pain.  He stated that he got 
fatigued easily and that he would develop dyspnea on exertion 
if he was working in his yard.  The examiner noted that the 
Veteran's coronary risk factors included hypertension, 
positive family history, diabetes, a history of smoking, 
dyslipidemia, obesity, and age.  Examination revealed a 
bilaterally symmetric chest with regular and rhythmic 
respirations.  The lungs were clear without wheezes or 
crackles.  The Veteran's heart had a regular rate and rhythm 
without murmurs or gallops.  Peripheral pulses were palpable 
and bilaterally equal.  There was no stasis dermatitis, 
pretibial edema, gross varicosities, or venous flushing.  
Capillary refill was good.  An echocardiogram showed normal 
left ventricular systolic function with 60 to 65 percent left 
ventricular ejection fraction.  The examiner diagnosed the 
Veteran with coronary artery disease, status post coronary 
artery bypass graft, and opined that the Veteran's coronary 
artery disease was less likely as not caused by, related to, 
or worsened beyond natural progression by his service-
connected diabetes mellitus type II.  The examiner reasoned 
that a formal diagnosis of diabetes did not occur until 
several years after the coronary artery bypass graft for the 
Veteran's coronary artery disease.  The examiner also 
explained that the Veteran had multiple risk factors for 
heart disease in addition to his diabetes, such as history of 
tobacco use, strong family history, a history of 
dyslipidemia, and a history of hypertension.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current coronary artery disease.  The evidence is 
also against a finding that the coronary artery disease is a 
result of the Veteran's service-connected diabetes mellitus 
type II.  In addition, cardiovascular disease was not 
diagnosed within one year of separation, so presumptive 
service connection for coronary artery disease is not 
warranted.  

The Veteran contends that his current coronary artery disease 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran can testify to that which he is competent to observe, 
such as chest pain, but he is not competent to provide a 
medical diagnosis for any coronary artery disease or to 
relate any coronary artery disease medically to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's coronary artery disease is in February 1999, 
approximately 25 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's coronary artery disease 
developed in service.  Therefore, the Board concludes that 
the coronary artery disease was not incurred in or aggravated 
by service.  In addition, the Board finds that the evidence 
is against a finding that the Veteran's coronary artery 
disease is proximately due to, the result of, or aggravated 
by his service-connected diabetes mellitus type II.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003; a rating 
decision in December 2003; a statement of the case in 
November 2004; and supplemental statements of the case in 
January 2005, March 2005, January 2007, and April 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus type II, is 
denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


